    Form B 250B (t:M)9)


                                         CERTIFICATE OF SERVICE
    1, Justin T. Campbell                                 certify that service of this summons and a copy of
    the complaint was made 8/30/2021                   by:
          .    .                         .            .                        .             . John Michael Gresham
    ~ Mail semce: Regular, first class Umted States mail, postage fully p~patd, addressed to.
                                                                                               255 Twelve Mile Rd.
                                                                                               Princeton, WV 24739

    DPersonal Service: By leaving the process with the defendant or with an officer or agent of defendant at



    D Residence Service: By leaving the process with the following adult at:




    DCertified Mail Service on an Insured Depository Institution: By sending the process by certified mail
     addressed to the following officer of the defendant at:




    D Publication: The defendant was served as follows: [Descn"be briefly]



    D State Law: The defendant was    served pursuant to the laws of the State of___, as follows: [Descn"be
      briefly]



    DIf service was made by personal service, by residence service, or pursuant to state law, I further certify
     that I am, and at all times during the service of process was, not less than 18 years of age and not a party
     to the matter concerning which service of process was made.

            Under penalty of perjury, I declare that the foregoing is true and correct.


    Date    8/31/2021                                 Sipnue ~ / ~


            Print Name:
                                                           /
                                                      Justin T. Campbell

            Business Address:                         1801 West End Avenue, Suite 1550

                                                       Nashville, TN 37203




    Case 3:21-ap-90120          Doc 2 Filed 08/27/21 Entered 08/27/2108:42:20                       Desc Main
                                      Document      Page 3 of 5

Case 3:21-ap-90120           Doc 5      Filed 08/31/21 Entered 08/31/21 13:22:57                         Desc Main
                                        Document      Page 1 of 1
